Citation Nr: 1110237	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-11 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, E.R., P.N.J, and C.J.


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1954 to July 1957.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Bilateral hearing loss has been linked by competent evidence to the Veteran's noise exposure in service.

2.  Tinnitus has been linked by competent evidence to the Veteran's noise exposure in service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claims for service connection for bilateral hearing loss and tinnitus, the Board finds that no discussion of VCAA compliance is necessary at this time.


Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or 
speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his three years of military service as a machinist and aquatics/dive instructor are the cause of his current bilateral hearing loss and tinnitus disabilities.  Specifically, the Veteran states that such disabilities are due to repeated and frequent ear infections and a subsequent inability to equalize his ears, which he asserts are from the performance of his duties as an aquatic and dive instructor.  In addition, the Veteran states that his duties of working 8 to 10 hours daily in a machine shop while supervising 180 other workers, and test firing weaponry at tanks with minimal hearing protection as a machinist have also caused such disabilities.  The Veteran asserts that those activities have had a subsequent detrimental effect on his hearing.  The Veteran further states that since military service, he has not experienced abnormal acoustic exposure occupationally or recreationally with the exception of occasional hunting, whereby he states that he wore hearing protection.  His DD Form 214 reflects that his military occupational specialty (MOS) was a machinist.  Therefore, noise exposure has been conceded.  

The Board notes that, with the exception of the Veteran's DD Form 214, DA Form 1811, and official photographs of the United States Army, which have been submitted by the Veteran, it has been shown that the Veteran's service records are fire-related and therefore unavailable.  The Board is mindful that, in a case such as this, VA has a heightened obligation to assist the Veteran in the development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

In addition, in response to the RO's request for post-service private treatment records from the Veteran's private otolaryngology physician, that office submitted a March 2008 statement indicating that the RO's request for such records could not be fulfilled for the years of 2004 and before because all medical records were destroyed during the hurricanes that hit their area that year.  

Furthermore, the Veteran and his wife have testified that his employment-related audiology records were said to be unavailable upon their request for such records due to a change in ownership of the power company that the Veteran worked for.   

Consequently, the only competent post-service medical evidence of record consists of a June 2008 VA audiology examination and evaluation and a January 2011 VA audiology evaluation.  At the June 2008 VA audiology examination, the examiner reviewed the Veteran's claims file and noted the February 2008 lay statements submitted by W.W., P.J., and J.M., all of which stated that the Veteran's hearing loss was evident when the Veteran returned from service.  The examiner further noted that that statement by W.W. stated that the Veteran developed hearing loss during service.  The Veteran stated that his bilateral hearing loss began in service.  The examiner noted the Veteran's service and MOS.  The examiner noted that the Veteran reported military noise exposure due to working in a machine shop and firing 90 mm cannons and other weaponry at tanks for two years and exposure to small arms fire, both of which the Veteran stated were without or with minimal hearing protection.  Post service, the Veteran stated that he experienced noise exposure from occasional hunting with a shotgun with the use of hearing protection.  The Veteran stated that he was a right handed shooter.  In addition, the Veteran stated that he had outer ear infections that he attributed to swimming and diving as an aquatics instructor during service.  

In regards to the tinnitus disability, the June 2008 VA examiner noted that the Veteran experienced constant bilateral tinnitus with onset during service.  Despite the examiner's previous note of constant bilateral tinnitus, the examiner noted that the Veteran stated tinnitus occurred once per month and lasted for seconds.  The Veteran described his tinnitus as moderately severe ringing tinnitus that was irritating.  

Upon audiological testing of the Veteran's current hearing loss disability, the puretone thresholds for the June 2008 examination, in decibels, were as follows:

June 2008


HERTZ



500
1000
2000
3000
4000
RIGHT
25
40 
60
85
100
LEFT
20
30
70
90
100

The Veteran's Maryland CNC Word List Speech Recognition scores were 74 percent in the right ear and 72 percent in the left ear.

The June 2008 examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The Veteran was diagnosed with bilateral intermittent subjective tinnitus.  The examiner noted that no audiogram or discharge examination was available for review.  Consequently, the examiner stated that he could not resolve whether or not the Veteran's claimed bilateral hearing loss and bilateral tinnitus are due to his in-service noise exposure without resort to mere speculation.  Specifically, the examiner stated that the Veteran's current hearing loss has characteristics of noise-induced hearing loss and is beyond age norms; however, the Veteran's very brief and intermittent tinnitus is a pretty normal occurrence and is not considered significant within a normal population.  The examiner stated that the Veteran's tinnitus is inconsistent with the more recurrent and pervasive tinnitus typically associated with noise exposure.  

At the November 2010 Travel Board hearing, the Veteran requested that the docket be held open for an additional 60 days to allow him time to submit a nexus statement regarding the claims on appeal.  In addition, the Veteran submitted a waiver of RO consideration for any further evidence submitted.

At the November 2010 hearing, the Veteran testified that upon entering service he passed his enlistment physical.  The Veteran testified that during service his MOS was a machinist whereby he ran a machine shop for 8 to 10 hours per day and supervised 180 Japanese machinists.  The Veteran testified that he tested 90 millimeter and long-tongue cannon weaponry fire on tanks in the machine shop with minimal hearing protection.  In addition, the Veteran testified that during service he was also a swimming and dive instructor and he taught monthly classes.  The Veteran stated his belief that his responsibilities as an aquatics instructor caused him to have problems with his equilibrium.  The Veteran stated that as a dive instructor during service he could free dive up to 90 feet below the surface and upon discharge he could only free dive to about 8 or 9 feet below the surface.  The Veteran testified he first sought treatment for his hearing loss and tinnitus disabilities when he was stationed in Japan around 1956 and upon traveling from Japan to Honolulu he lost his hearing for nearly 24 hours.  The Veteran testified that upon traveling to Gatlinburg, he noticed problems with his ability to equalize pressure in his ears.  In regards to tinnitus, the Veteran stated that he can hear his jugular vein every night when going to bed, which he read is a symptom of tinnitus.  The Veteran testified that although he tried to receive a discharge examination, due to miscommunications and scheduling difficulties he never received one.  The Veteran submitted DA Form 1811 evidencing that in July 1957 he declined to sign this form which stated that he was physically qualified for separation.  

At the November 2010 hearing, the Veteran testified that approximately three years following service, upon entering employment with a power company, he underwent an audiology examination.  The Veteran testified that on that occasion he was told by the navy physician/examiner that he could not hear.  Consequently, the Veteran testified that upon being employed by the power company, due to his hearing loss disability, he had an apprentice and was put into a position where his hearing loss would not be as much of a danger to him.  The Veteran's co-worker at the power company and witness at the hearing testified that if he wanted to get the Veteran's attention at work, he had to walk within eyesight of the Veteran so the Veteran could see him.  The Veteran testified that his civilian noise exposure was minimal in comparison to the noise exposure he experienced during service.  In addition, the Veteran testified that he was an occasional hunter, firing possibly 1 to 3 shots if he was lucky.  The Veteran stated that he used hearing protection while hunting.  The witnesses at the hearing testified that they all knew the Veteran prior to service and they all noticed the Veteran's hearing problems upon his return from service.  In addition, the Veteran's wife testified that they attempted to locate the Veteran's medical records from the power company but they were told that they were no longer available due to a change in ownership.  

In January 2011, a VA audiological evaluation was submitted.  On that occasion the examiner diagnosed the Veteran with bilateral sensorineural hearing loss and bilateral tinnitus.  Upon audiological testing, current hearing loss disability for purposes of 38 C.F.R. § 3.385 was found.  The January 2011 examiner opined that due to significant noise exposure conceded in the military and the Veteran's participation as a civilian in a work-related hearing conservation program, the Veteran's bilateral sensorineural hearing loss and tinnitus disabilities are as least as likely as not caused by, or a result of, military noise exposure.  

The determination as to whether the requirements for entitlement to service connection are met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.  

The Board finds the Veteran's testimony and statements regarding his military noise exposure to be consistent with his military occupational specialty and to be credible.  There is a competent and probative medical opinion in favor of the claims, and one that states that an opinion could not be drawn without resorting to speculation.  In light of the assembled record, the Board finds that the evidence is in equipoise as to whether the Veteran's hearing loss and tinnitus were incurred in service.  Therefore, after resolving all doubt in the Veteran's favor, the Board finds that service connection for the Veteran's bilateral hearing loss and tinnitus is warranted. 


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.  


____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


